DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 23 is objected to for the limitations “a beverage can” followed by “the beverage can body”.  The first recitation should be “a beverage can body” for proper antecedent basis.  The claim will be interpreted as reciting “a beverage can body” for the purposes of the rejection.

Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 16 is sufficient to overcome the 112(a) rejections.  The rejection of Claims 16-19 and 21-22 under 35 U.S.C. 112(a) is withdrawn.  See “response to arguments” section for a rebuttal to the remarks and affidavit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHNEIDER (US 5232124) in view of (or as evidenced by) KNEUSEL (US 3880187).
As to claim 16, SCHNEIDER teaches a method of forming a beverage can body (Figure 1, Item 16), the method comprising: positioning the beverage can body, the beverage can body comprising a hollow body having a base (figure 1 shows the container (16) has a hollow body and a base (14).), an open top opposite the base (Figure 1 shows the top of the container (16) is open.), and a sidewall extending therebetween (Figure 1 shows a sidewall between the top (not labeled) and the bottom (14).), the base including an annular outer wall, an annular inner wall, a stand annulus between the outer wall and inner wall, and a concave curved dome (Figure 1 shows the base (12) has an outer wall, inner wall, and stand annulus.  There is a curved dome that extends from the “stand annulus” to the analogous “valve” (20) of SCHNEIDER.); piercing an aperture in the base so as to form a retention barb disposed about the aperture (Col. 4 Lines 48-53 teach the formation of the of the bottom opening (12) via a punching step that also forms the burr (42), which is interpreted as an analogous retention barb.), the aperture and the retention barb being formed in a single operation (Col. 4, Lines 48-53 teach the punching step forms the opening and burr, which is interpreted as both being forming in a single operation.), the entirety of the dome being curved between from a radial innermost point of the inner wall of the base and to a radial outermost point of the retention barb (Figures 1 and 3 show the dome is curved between the “inner wall” and the retention barb (burr, 42).), the retention barb extending from the curved dome axially outward (Figure 3 shows the barb (burr, 42) extends downward in the direction of the outside of the can.  “Extending axially outward” is interpreted as allowing for extension outward in both the longitudinal direction, as well as the direction transverse the longitudinal axis.); and positioning a valve within the aperture so as to engage the retention barb. (Figure 3 and Col. 4, Lines 15-20 teach insertion of the device (10) into the aperture to engage the retention barb.) 
SCHNEIDER does not explicitly disclose that item 10 is a valve.  SCHNEIDER does disclose that item 10 is a “pressure relief device” (Col. 3, Line 30) and will allow for the release of pressure at a prescribed pressure. (See Col. 5, Lines 45-50)
However, KNEUSEL teaches a safety relief valve that is placed at the bottom of a can and retained via a barb. (Figures 2 and 4 teach a plug (20) that is referred to in Col. 2, Lines 10-23 as a pressure relief valve. The plug (20) is shown in Figures 2 and 4 as being inserted into an aperture in the bottom of the container and engaging with a retention barb.)
Therefore, one of ordinary skill in the art would understand that a plug that is configured to vent/release pressure from a pressurized container at a prescribed pressure level is known as a valve in this field of endeavor, and thus SCHNEIDER implicitly teaches that item 10 is a valve based on its functionality.

As to claim 17, SCHNEIDER in view of KNEUSEL teaches the method of claim 16, wherein the step of piercing the aperture in the base includes forming the aperture in a center of the base. (SCHNEIDER, Figure 1 shows the aperture (12) is in the center of the base (14).)

As to claim 18, SCHNEIDER in view of KNEUSEL teaches the method of claim 16, wherein the sidewall has a larger radial diameter relative to a radial diameter of the stand annulus. (SCHNEIDER, Figure 1 teaches the stand annulus (the peak of the curve at the edges of the curved dome) has a lesser radial diameter than that of the sidewall.)

As to claim 19, SCHNEIDER in view of KNEUSEL teaches the method of claim 16, wherein the base is seamlessly connected to the sidewall. (SCHNEIDER, Figure 1 shows the base part of the one-piece can body and shows no seams or crimping connections.)

As to claim 22, SCHNEIDER in view of KNEUSEL teaches the method of claim 16, wherein the hollow body is a one-piece can body. (SCHNEIDER, Figure 1 shows the can body (16) is of one piece in that it does not disclose any welding, seams, or crimping of the base to the sidewalls.)

As to claim 23, SCHNEIDER teaches a method inserting a valve into a base of a beverage can (Figures 1 and 3 show a valve (10) inserted into the base (14) of a can (16).), the method consisting essentially of the steps of: positioning the beverage can body, the beverage can body comprising a hollow body having a base, an open top opposite the base, and a sidewall extending therebetween (Figure 1 shows a can (16) with a base (14) a sidewall (not labeled) and an open top (the open area at the top of the figure.).); piercing an aperture in the base so as to form a retention barb disposed about the aperture (Col. 4 Lines 48-53 teach the formation of the of the bottom opening (12) via a punching step that also forms the burr (42), which is interpreted as an analogous retention barb.), the aperture and the retention barb being formed in a single operation (Col. 4, Lines 48-53 teach the punching step forms the opening and burr, which is interpreted as both being forming in a single operation.), wherein the base includes a concave curved dome (Figures 1 and 3 show the dome is curved between the “inner wall” and the retention barb (burr, 42).) and wherein the piercing step includes: drawing a cut edge outwards to create the retention barb (Figure 3 shows the barb (burr, 42) extends downward in the direction of the outside of the can.  “Outwards” is interpreted as allowing for extension outward in both the longitudinal direction, as well as the direction transverse the longitudinal axis.); and positioning a valve within the aperture so as to contact the retention barb. (Figure 3 and Col. 4, Lines 15-20 teach insertion of the device (10) into the aperture to engage the retention barb.)
SCHNEIDER does not explicitly disclose that item 10 is a valve.  SCHNEIDER does disclose that item 10 is a “pressure relief device” (Col. 3, Line 30) and will allow for the release of pressure at a prescribed pressure. (See Col. 5, Lines 45-50)
However, KNEUSEL teaches a safety relief valve that is placed at the bottom of a can and retained via a barb. (Figures 2 and 4 teach a plug (20) that is referred to in Col. 2, Lines 10-23 as a pressure relief valve. The plug (20) is shown in Figures 2 and 4 as being inserted into an aperture in the bottom of the container and engaging with a retention barb.)
Therefore, one of ordinary skill in the art would understand that a plug that is configured to vent/release pressure from a pressurized container at a prescribed pressure level is known as a valve in this field of endeavor, and thus SCHNEIDER implicitly teaches that item 10 is a valve based on its functionality.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHNEIDER (US 5232124) in view of (or as evidenced by) KNEUSEL (US 3880187), as applied in claim 16, further in view of KRIZKA (US 3365105).
As to claim 21, SCHNEIDER in view of KNEUSEL teaches the method of claim 16.
SCHNEIDER in view of KNEUSEL does not disclose seaming a can end to the open top of the hollow body.
SCHNEIDER does disclose that the can is an aerosol can (Col. 3 Lines 28-29), which inherently needs a top to function as intended.
However, KRIZKA teaches an aerosol can with a valve in the base (See Figure 1) that has a seamed can end on the top of the hollow body. (Figure 1 teaches a top (12) to the can (10) that is seamed (Col. 2, Lines 26-27).)
One of ordinary skill would have been motivated to apply the known double seam technique of KRIZKA to the can end of SCHNEIDER in order to use a well known and conventional method for securely attaching a can end to the can body. (KRIZKA, Col. 2, Lines 26-27 teach that the double seam (13) is the conventional method for securing the top.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known double seam technique of KRIZKA to the can end of SCHNEIDER because it has been held to be prima facie obvious to apply a known method to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although moot in light of the new rejection presented above, applicant’s argument regarding the prior art of MILLS being non-analogous because of the size of the container is convincing.  The term “beverage can” has now been defined to only pertain to small, thin walled containers and will be examined as such.
Applicant’s arguments regarding the design choice rejection of the curved dome are not convincing as the criticality presented for the shape of the dome (resisting internal pressure) is not present in the application, nor is any citation provided to the source of the motivation.  
Applicant’s arguments regarding the term “contact” vs “engage” in Claim 23 are convincing and sufficient to overcome CHEN as the primary reference.
Applicant’s arguments regarding the transitional phrase “consisting essentially of” are sufficient to overcome CHEN as the primary reference for Claim 23.
Applicant’s arguments, see remarks, filed 29 April 2022, with respect to the rejection of Claim 16 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  
Applicant’s arguments regarding the “conventional beverage can” disclosing the newly added information to the specification, drawings, and claims is convincing.  The structure of applicant’s can end will be interpreted as admitted prior art based on the remarks and affidavit.
Applicant’s amendment to remove “away from the open top” from Claim 16 is sufficient to overcome the rejection under 35 U.S.C. 112(a).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1 June 2022